EX-10.2 3 ex10-2.htm ASSET PURCHASE AGREEMENT AMENDMENT NO. 1

Exhibit 10.2

Asset Sale and Purchase Agreement Amendment No. 1

This Agreement is dated for reference the 10th day of November, 2005, by and
between Hydro-Geos Consulting Group Tanzania Limited (the "Vendor"), a limited
liability company registered under the laws of the United Republic of Tanzania
("Tanzania"), and Douglas Lake Minerals Inc. (the "Purchaser"), a Nevada
corporation.

WHEREAS the parties to this Agreement entered into an asset sale and purchase
agreement dated the 4th day of August, 2005 (the "Asset Purchase Agreement").

AND WHEREAS the parties desire to amend the Asset Purchase Agreement as
described herein.

NOW THEREFORE this Agreement witnesses that in consideration of the sum of One
Thousand (US$1,000.00) Dollars paid by the Vendor to the Purchaser, and for
other good and valuable consideration (the sufficiency of which is hereby
acknowledged by each of the parties), the parties hereby agree as follows:

1. Definitions. Capitalized terms not defined herein shall have the meaning
defined in the Asset Purchase Agreement.

2. Purchase Price. Subsection 2.5 of the Asset Purchase Agreement is deleted in
its entirety and replaced with the following:

> > "2.5 Purchase Price

The purchase price (the "Purchase Price") for all of the Purchased Assets shall
be shares of the common stock of the Purchaser (the "Purchaser Shares")
consisting of 5,200,000 Shares to be delivered at Closing."

3. Capitalization. Subsection 6.1 of the Asset Purchase Agreement is deleted in
its entirety and replaced with the following:

"6.1 Capitalization

The Purchaser's issued and outstanding shares immediately prior to the First
Closing Date is 5,380,732 common shares."

4. Continuing Effect. The Asset Purchase Agreement shall remain in full force
and effect and unamended in all respects except as amended by this Agreement,
and this Agreement and the Asset Purchase Agreement shall hereafter be read as
one agreement.

5. Enurement. This Agreement and the Asset Purchase Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, representatives, successors, and permitted assigns.

6. Conflict. In the event of a conflict between this Agreement the Asset
Purchase Agreement, the terms and conditions of this Agreement shall govern.

7. Execution by Counterparts. This Agreement may be executed by the parties
hereto in as many counterparts as may be necessary, and each such agreement so
executed shall be deemed to be an original and, provided that all of the parties
have executed a counterpart, such counterparts together shall constitute a valid
and binding agreement, and notwithstanding the date of execution shall be deemed
to bear the date as set forth above. Such executed copy may be transmitted by
telecopied facsimile or other electronic method of transmission, and the
reproduction of signatures by facsimile or other electronic method of
transmission will be treated as binding as if originals.

IN WITNESS WHEREOF the parties hereto have entered into this Agreement as of the
date hereinbefore set out.

DOUGLAS LAKE MINERALS INC.




Per:       Laurence Stephenson                        
              Laurence Stephenson, President  

HYDRO-GEOS CONSULTING GROUP TANZANIA LIMITED



per:        Kulvinder Kal Matharu                                
               Kulvinder Kal Matharu, President